 



Exhibit 10.2

      (CHASE LOGO) [l29510al2951001.gif]   Line of Credit Note

$50,000,000.00
Date: January 10, 2008
Promise to Pay. On or before January 31, 2009, for value received, Park National
Corporation (the “Borrower”) promises to pay to JPMorgan Chase Bank, N.A., whose
address is 8044 Montgomery Rd., Cincinnati, OH 45236 (the “Bank”) or order, in
lawful money of the United States of America, the sum of Fifty Million and
00/100 Dollars ($50,000,000.00) or such lesser sum as is indicated on Bank
records, plus interest computed on the basis of the actual number of days
elapsed in a year of 360 days at “the Adjusted LIBOR Rate” (the “Note Rate”) and
at the rate of 3.00% per annum above the Note Rate, at the Bank’s option, upon
the occurrence of any default under this Note, whether or not the Bank elects to
accelerate the maturity of this Note, from the date such increased rate is
imposed by the Bank.
Definitions. As used in this Note, the following terms have the following
respective meanings:
“Adjusted LIBOR Rate” means, with respect to the relevant Interest Period, the
sum of (i) the Applicable Margin plus (ii) the quotient of (a) the LIBOR Rate
applicable to such Interest Period, divided by (b) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period.
“Applicable Margin” means 0.95% per annum.
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Ohio and/or New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market.
“Interest Period” means each consecutive one month period, the first of which
shall commence on the date of this Note, ending on the day which corresponds
numerically to such date one (1) month thereafter, provided, however, that if
there is no such numerically corresponding day in such first succeeding month,
such Interest Period shall end on the last Business Day of such first succeeding
month. If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
“LIBOR Rate” means with respect to any LIBOR advance for any Interest Period,
the interest rate determined by the Bank by reference to Page 3750 of the
Moneyline Telerate Service (“MTS”) (or on any successor or substitute page of
the MTS, or any successor to or substitute for the MTS, providing rate
quotations comparable to those currently provided on Page 3750 of the MTS, as
determined by the Bank from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) to
be the rate at approximately 11:00 a.m. London time, two Business Days prior to
the commencement of the Interest Period for the offering by the Bank’s London
office, of dollar deposits in an amount comparable to such LIBOR advance with a
maturity equal to such Interest Period. If no LIBOR Rate is available to the
Bank, the applicable LIBOR Rate for the relevant Interest Period shall instead
be the rate determined by the Bank to be the rate at which the Bank offers to
place deposits in U.S. dollars with first-class banks in the London interbank
market at approximately 11:00 A.M. (London time) two Business Days prior to the
first day of such Interest Period, in the approximate amount of the principal
amount outstanding on such date and having a maturity equal to such Interest
Period.
“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D.
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.
If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Bank) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Bank with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Bank to maintain or
fund the advances evidenced by this Note, then, upon notice to the Borrower by
the Bank, the outstanding principal amount, together with accrued interest and
any other amounts payable to the Bank under this Note or the Related Documents
shall be repaid (a) immediately upon the Bank’s demand if such change or
compliance with such requests, in the Bank’s judgment, requires immediate
repayment, or (b) at the expiration of the last Interest Period to expire before
the effective date of any such change or request.

 



--------------------------------------------------------------------------------



 



If the Bank determines that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted LIBOR Rate are not being
provided in the relevant amounts or for the relevant maturities for purposes of
determining the interest rate as provided in this Note, then the Bank shall
forthwith give notice of such circumstances to the Borrower, whereupon (i) the
obligation of the Bank to make advances evidenced by this Note shall be
suspended until the Bank notifies the Borrower that the circumstances giving
rise to the suspension no longer exists, and (ii) the Borrower shall repay in
full the then outstanding principal amount of each advance evidenced by this
Note, together with accrued interest, on the last day of the then current
Interest Period.
In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.
Interest will be computed on unpaid principal balance from the date of each
borrowing.
Until maturity, the Borrower will pay consecutive quarterly installments of
interest only commencing March 31, 2008.
The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank’s
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day. In addition, the Borrower will make those additional payments required by
the Credit Agreement. The term “Business Day” in this Note means a day other
than a Saturday, Sunday or any other day on which national banking associations
are authorized to be closed. Payments shall be allocated among principal,
interest and fees at the discretion of the Bank unless otherwise agreed or
required by applicable law. Acceptance by the Bank of any payment that is less
than the payment due at that time shall not constitute a waiver of the Bank’s
right to receive payment in full at that time or any other time.
Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note, the Borrower hereby authorizes the Bank to initiate debit
entries to Account Number
                                                             at the Bank and to
debit the same to such account. This authorization to initiate debit entries
shall remain in full force and effect until the Bank has received written
notification of its termination in such time and in such manner as to afford the
Bank a reasonable opportunity to act on it. The Borrower represents that the
Borrower is and will be the owner of all funds in such account. The Borrower
acknowledges (1) that such debit entries may cause an overdraft of such account
which may result in the Bank’s refusal to honor items drawn on such account
until adequate deposits are made to such account; (2) that the Bank is under no
duty or obligation to initiate any debit entry for any purpose; and (3) that if
a debit is not made because the above-referenced account does not have a
sufficient available balance, or otherwise, the payment may be late or past due.
Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose. The proceeds of the loan shall be used
only for the Borrower’s working capital purposes.
Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower’s obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest of
maturity, the occurrence of any default, or the occurrence of any event that
would constitute a default but for the giving of notice or the lapse of time or
both until the end of any grace or cure period, the Borrower may borrow, pay
down and reborrow under this Note subject to the terms of the Related Documents.
Renewal and Extension. This Note is given in replacement, renewal and/or
extension of, but not extinguishing the indebtedness evidenced by, that Line of
Credit Note dated March 12, 2007 executed by the Borrower in the original
principal amount of Forty Million and 00/100 Dollars ($40,000,000.00), including
previous renewals or modifications thereof, if any (the “Prior Note” and
together with all loan agreements, credit agreements, reimbursement agreements,
security agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with the
Prior Note, the “Prior Related Documents”), and is not a novation thereof. All
interest evidenced by the Prior Note shall continue to be due and payable until
paid. The Borrower fully, finally, and forever releases and discharges the Bank
and its successors, assigns, directors, officers, employees, agents, and
representatives (each a “Bank Party”) from any and all causes of action, claims,
debts, demands, and liabilities, of whatever kind or nature, in law or equity,
of the Borrower, whether now known or unknown to the Borrower (i) in respect of
the loan evidenced by the Prior Note and the Prior Related Documents, or of the
actions or omissions of any Bank Party in any manner related to the loan
evidenced by the Prior Note or the Prior Related Documents and (ii) arising from
events occurring prior to the date of this Note. If applicable, all Collateral
continues to secure the payment of this Note and the Liabilities. The provisions
of this Note are effective on the date that this Note has been executed by all
of the signers and delivered to the Bank.
Confession of Judgment. The Borrower hereby irrevocably authorizes and empowers
any attorney-at-law, including an attorney hired by the Bank, to appear in any
court of record and to confess judgment against any or all Borrowers for the
unpaid amount of this Note

2



--------------------------------------------------------------------------------



 



as evidenced by an affidavit signed by an officer of the Bank setting forth the
amount then due together with attorney’s fees plus costs of suit, and to release
all errors, and waive all rights of appeal. If a copy of this Note, verified by
an affidavit, shall have been filed in the proceeding, it will not be necessary
to file the original as a warrant of attorney. The Borrower waives the right to
any stay of execution and the benefit of all exemption laws now or hereafter in
effect. No single exercise of the foregoing warrant and power to confess
judgment will be deemed to exhaust the power, whether or not any such exercise
shall be held by any court to be invalid, voidable, or void; but the power will
continue undiminished and may be exercised from time to time as the Bank may
elect until all amounts owing on this Note have been paid in full. The Borrower
waives any conflict of interest that an attorney hired by the Bank may have in
acting on behalf of the Borrower in confessing judgment against the Borrower
while such attorney is retained by the Bank. The Borrower expressly consents to
such attorney acting for the Borrower in confessing judgment.
Miscellaneous. This Note binds the Borrower and its successors, and benefits the
Bank, its successors and assigns. Any reference to the Bank includes any holder
of this Note. This Note is issued pursuant and entitled to the benefits of that
certain Credit Agreement by and between the Borrower and the Bank, dated
March 12, 2007, and all replacements thereof (the “Credit Agreement”) to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
WARNING: BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

                                  Borrower:
 
                    Address:   50 North 3rd Street       Park National
Corporation
 
  Newark, OH 43055                             By:   /s/ John W. Kozak          
       
 
              John W. Kozak   Senior VP and CFO
 
              Printed Name    Title
 
                                Date Signed: January 10, 2008

3